DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.

Applicant is encouraged amend withdrawn claims to be properly dependent, claims 28, 30, and 31 now depend from canceled claims. 
Rejection Withdrawn
The prior art rejection of claims 3, 36, 42, 49, 54 and 56 under 35 U.S.C. 103 as being unpatentable over McLean et al. (US9937252), Grgacic et al. (Methods 2006, vol 40, pages 60-65, Kalnin et al. (USPGPub 20110091501), and Smith et al. (US 8153760) is withdrawn do to amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The modifications of SEQ ID# 16 in claim 32 overlap with the modifications in claim 3 thus failing to further limit in certain instances as in a) 90% includes the mutations of claim 3. Additionally, mutations listed in b) and c) should be further comprising to make it clear that those are further limiting (in addition to the parent claim).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 36, 42, 49, 54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a VLP comprising VP0, 1, 2, 3, and 4 with certain SEQ ID#s recited, choice of mutations, and that all the capsid proteins are from HRV-D.

(MPEP 2163) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
The satisfaction of the enablement requirement does not satisfy the written description requirement. See In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the  invention, but still fail to comply with the written description requirement). See also In re DiLeone, 436 F.2d 1404, 1405, 168 USPQ 592, 593 (CCPA 1971). For the written description requirement, an applicant’s specification must reasonably convey to those skilled in the art that the applicant was in possession of the claimed invention as of the date of invention. Regents of the University of California v. Eli Lilly  & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997); Hyatt v. Boone, 146 F.3d 1348, 1354, 47 USPQ2d 1128, 1132 (Fed. Cir. 1998).
The specification provides no guidance as to how to make VLPs using HRV-D capsid proteins or teach how to make the recited HRV-B sequences from HRV-14 in claim 3 into HRV-D capsid proteins to make the recited VLPs.
In claim 3, the recited sequences are from HRV-B (Table on page 1 of the instant specification and as known in the art). See the prior art rejections now withdrawn-
McLean et al. (US9937252) teach “the amino acid sequence of the VP2 peptide is the amino acid sequence of VP2 peptide of the HRV14 serotype, which consists typically in the sequence: (SEQ ID NO: 4)” (column 6).
Smith et al. (US 8153760) teach a vp4 that comprises the same sequence as SEQ # 11 that being SEQ ID# 3 (as shown in withdrawn prior art rejection) and the art recognizes this as HRV-14 (see sequence comparison “SEQ ID# 11 is HRV-14 year 2022”).
The examples all use HRV-14 sequences.
Additionally, the art recognizes as shown in the Table on page 1 that VP3 is the capsid protein that differentiates HRV-D from HRV-A, B, and C. 
There is no sequence from VP3 in the claims. 
It is apparent that on the basis of Applicant’s disclosure, an adequate written description of the invention defined by the claims requires more than a mere statement that it is part of the invention and reference to potential methods and/or molecular structures of molecules that are essential for the VLP as claimed; what is required is the knowledge in the prior art and/or a description as to the availability of a representative number of species of biochemical or molecular structures of peptide sequences that must exhibit the disclosed biological functions as contemplated by the claims. 
Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998).  
The skilled artisan cannot envision the detailed structure of an HRV-D VLP using HRV-14 proteins. 
Thus, in view of the reasons set forth above, one skilled in the art at the time the invention was made would not have recognized that applicant was in possession of the claimed invention as presently claimed.


Claims 3, 36, 42, 49, 54 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a VLP comprising VP0, 1, 2, 3, and 4 with certain SEQ ID#s recited, choice of mutations, and that all the capsid proteins are from HRV-D.
The specification provides no guidance as to how to make VLPs using HRV-D capsid proteins or teach how to make the recited HRV-B sequences from HRV-14 in claim 3 into HRV-D capsid proteins to use in the method.
The recited sequences are from HRV-B (Table on page 1 of the instant specification and as known in the art). See the prior art rejections now withdrawn-
McLean et al. (US9937252) teach “the amino acid sequence of the VP2 peptide is the amino acid sequence of VP2 peptide of the HRV14 serotype, which consists typically in the sequence: (SEQ ID NO: 4)” (column 6).
Smith et al. (US 8153760) teach a vp4 that comprises the same sequence as SEQ # 11 that being SEQ ID# 3 (as shown in withdrawn prior art rejection) and the art recognizes this as HRV-14 (see sequence comparison “SEQ ID# 11 is HRV-14 year 2022”).
The disclosed examples all use HRV-14 sequences.
Additionally, the art recognizes as shown in the Table on page 1 that VP3 is the capsid protein that differentiates HRV-D from HRV-A, B, and C. 
There is no sequence from VP3 in the claims. 
Thus, it would require undue experimentation to make the HRV-D VLPs as claimed using the HRV-14 sequences recited in the claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           

/JANET L ANDRES/             Supervisory Patent Examiner, Art Unit 1648